Exhibit 10.3.1

Expense Support and Conditional Reimbursement Agreement

This Expense Support and Conditional Reimbursement Agreement (this “Agreement”),
executed on March 8, 2012 and effective as of April 1, 2012 by and among Global
Income Trust, Inc. (the “Company”) and CNL Global Income Advisors, LLC (the
“Advisor”).

WHEREAS, the Company maintains on file with the U. S. Securities and Exchange
Commission an effective registration statement on S-11 (File No. 333-158478),
and amendments thereto, covering the continuous offering and sale of the
Company’s common stock pursuant to the Securities Act of 1933 (the “Registration
Statement”); and

WHEREAS, the Company and the Advisor have entered into a Third Amended and
Restated Advisory Agreement dated as of August 11, 2011 (the “Advisory
Agreement”); and

WHEREAS, the Company is a REIT and, similar to other REITs, monitors its
modified funds from operations, and has incurred, and continues to incur a
certain level of operating expenses that are reasonable and necessary for a
company with similar assets that is a public company; and

WHEREAS, the Company and the Advisor have determined that it is appropriate and
in the best interests of the Company to reduce its operating expenses relative
to its invested assets.

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

Note: Capitalized terms not otherwise defined herein have the meaning ascribed
to them in the Advisory Agreement.

1.    EXPENSE SUPPORT

Beginning April 1, 2012 and continuing until terminated by the Advisor in
writing, but in no event will such termination be made prior to March 31, 2013,
(the “Effective Period”), , the Advisor agrees to defer and subordinate the
obligation for the Company to pay some or all of the reimbursement for personnel
costs and related overhead of personnel of the Advisor or its affiliates to the
extent categorized as Total Operating Expenses (the “Costs”) and, further, to
defer and subordinate the obligation for the Company to pay some or all of the
Asset Management Fees (the “Fees”), each of which the Advisor is entitled to
receive pursuant to the Advisory Agreement, as described below. The deferral and
subordination of the Company’s obligation to pay Costs and Fees is hereinafter
referred to as “Expense Support.”

The amount of the Expense Support shall be determined by reference to an Excess
Amount, as defined herein. Such Excess Amount, if any, shall be determined as of
each calendar month end of the Company (each such date, a “Determination Date”),
as the excess, if any, of (a) aggregate stockholder distributions declared for
the period beginning April 1, 2012 through the applicable Determination Date,
over (b) the Company’s aggregate modified funds from operations, as defined
below, for the same period.



--------------------------------------------------------------------------------

If at any Determination Date during the Effective Period, an Excess Amount
exists, the Advisor shall provide Expense Support (i) first, for the current
month’s Costs of an amount up to the full amount of the Excess Amount, and
(ii) second, for the current month’s Fees of up to any remaining Excess Amount,
after deducting the amount of Expense Support from (i). However, in no event
will the Expense Support for such month exceed the current month’s Costs and
Fees.

The reimbursement of any Expense Support shall be deferred and the obligation
for the payment of such amount shall be subordinated pursuant to Section 2.

For purposes of this Agreement, modified funds from operations (“MFFO”) shall
have the same meaning as such term is defined by the Investment Program
Association (“IPA”), except that for purposes of determining MFFO, only
Conditional Reimbursements (as defined in Section 2) that are currently payable
in accordance with Section 2 shall be deducted as expenses in calculating MFFO.
For further clarification, in the event any Expense Support amounts are required
to be accrued as a payable to the Advisor by the Company in accordance with U.S.
generally accepted accounting principles (“GAAP”), such amounts shall be added
back to the Company’s net income or loss in the calculation of MFFO , unless
such amounts are currently payable in accordance with the provisions of
Section 2. The IPA has recommended publicly registered, non-listed REITs present
MFFO as a supplemental measure in addition to GAAP net income. Under IPA
Guideline 2010-01, Supplemental Performance Measure for Publicly Registered,
Non-Listed REITs, MFFO excludes charges for depreciation and amortization and
certain other non-cash or non-recurring items, including acquisition fees and
expenses which are deducted as expenses in the determination of GAAP net income.
MFFO, as published by the Company in its quarterly and annual reports, may
differ from MFFO as calculated by this agreement.

2.    CONDITIONAL REIMBURSEMENT

Beginning April 1, 2012, if on any Determination Date, be it within the
Effective Period or beyond, (i) aggregate MFFO of the Company, beginning
April 1, 2012 through the Determination Date, exceeds (ii) aggregate stockholder
distributions declared for the same period (such excess hereinafter referred to
as the “Tentative Amount”), the Advisor will be entitled to reimbursement (such
reimbursement hereinafter referred to as “Conditional Reimbursement”) by the
Company of Expense Support up to the Tentative Amount, subject to the following
conditions:

 

   (a) Expense Support amounts are only eligible for reimbursement for a period
of 36 months from the Determination Date such Expense Support was provided by
the Advisor. Any Expense Support amounts outstanding for over 36 months shall be
permanently waived by the Advisor and the Company will have no obligation
whatsoever to repay such amounts;

 

   (b) Any Expense Support amounts previously reimbursed to the Advisor under
this Section 2 are no longer eligible for further reimbursement; and

 

   (c) In no event shall the Conditional Reimbursement in the current month,
when taken together with the Company’s Total Operating Expenses for the period
beginning April 1, 2011 and ending with the current month cause the Company to
exceed or further exceed the 2%/25% Guidelines (with the calculated limitation
pro rated for the number of months included in such period), and in such case
the Conditional Reimbursement for the current month will be reduced accordingly.

 

2



--------------------------------------------------------------------------------

Any Conditional Reimbursement (as reduced by 2(a), (b) and (c) above) shall be
applied to the Expense Support resulting from Fees, starting with the earliest
Determination Date, until all such Expense Support resulting from Fees have been
reimbursed and thereafter, any remaining Conditional Reimbursement shall be
applied to the Expense Support resulting from Costs, starting with the earliest
Determination Date, until all such Expense Support resulting from Costs have
been reimbursed.

In the event any Expense Support amounts have not been reimbursed to the Advisor
pursuant to this Section 2 as of December 31, 2016, or 36 months from the end of
the amended Effective Period if such period is extended by the Advisor, such
Expense Support amounts shall be permanently waived by the Advisor and the
Company will have no obligation whatsoever to repay such amounts.

3.    CERTAIN EVENTS OF TERMINATION

Notwithstanding the term indicated in Section 1, the Advisor is under no
obligation to provide any further Expense Support in the event of (a) the
termination by the Company of the Advisory Agreement or (b) the dissolution or
liquidation of the Company.

 

[signatures on following page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

    GLOBAL INCOME TRUST, INC.     By:  

   /s/ Robert A. Bourne

       Name: Robert A. Bourne     Title:   Chief Executive Officer     CNL
GLOBAL INCOME ADVISORS, LLC     By:  

   /s/ Steven D. Shackelford

       Name: Steven D. Shackelford     Title:   Chief Financial Officer

 

4